            Case 1:17-cr-00479-LGS Document 40 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :   17 Cr. 479 (LGS)
                            -against-                         :
                                                              :        ORDER
 CARLOS RONDAN MORENO,                                        :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHERAS counsel for Defendant emailed the attached to the Court on June 15, 2020.

        WHEREAS section B.2 of this Court’s Individual Rules and Procedures for Criminal

Cases (“Individual Rules”) sets for communication with Chambers.

        WHEREAS the attached email is not in compliance with section B.2 of the Individual

Rules. It is hereby

        ORDERED that Defendant’s application is DENIED without prejudice to renewal

provided that the application is filed as a letter motion. Any application seeking to redact or seal

the renewed application shall be filed in compliance with section C.3 of the Individual Rules.



Dated: June 15, 2020
       New York, New York
                   Case 1:17-cr-00479-LGS Document 40 Filed 06/16/20 Page 2 of 2


Schofield NYSD Chambers

From:                sgk@kellmanesq.com
Sent:                Monday, June 15, 2020 3:20 PM
To:                  Schofield NYSD Chambers
Cc:                  Kaylan Lasky; Jacqueline Cistaro
Subject:             Carlos Rondan Moreno


James,
   I really need LGS’s help with this client. It has been months since the judge asked the AUSA to help move the MDC
into addressing Mr. Rondan Moreno’s                       . And, while AUSA Kaylan Lasky has made every effort to help —
only today — after our client’s family reports that he is on the flooring screaming because of this longstanding
            — has the             at MDC prescribed an          — which is better than nothing — but certainly not a cure
for               ...like a visit with an actual      might be.
    Is it possible to schedule a conference call with Judge Schofield and             or the Warden at MDC...nobody
deserves months of excrutiating                  .
   Do you think the judge can help us? I am available anytime if the She wants to reach out. (My cell # is:
                ...and I can be reached absolutely any time?

Thanks so much,

Susan

Susan G. Kellman Esq.
Fellow, American College of Trial Lawyers
Super Lawyer, Since 2013
25 Eighth Avenue
Brooklyn, NY 11217
718‐783‐8200
Fax: 718‐783‐8226
sgk@kellmanesq.com


Disclaimer

This Electronic Message contains information from the Law Offices of Susan G. Kellman, and may be privileged,
confidential, or contain attorney work‐product. This information is intended for the use of the addresssee only. If you
are not the addressee, please note that any disclosure, copying, distribution, or other use of the content of this message
is prohibited.




                                                             1
